DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 March 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 33 and 34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 33 recites the limitation “a pair of electrodes” in which it is indefinite if the pair of electrodes recited in claim 33 is distinct or not from the recited first and second electrodes of independent claim 24 that claim 33 depends on. The examiner interprets that the electrodes recited in claim 33 refers to the electrodes in claim 24, and are not distinct from each other. Additionally, because claim 34 depends on claim 33, this rejection applies. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed inventions absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8-9, 11-12, 14-20, 22-30, and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (“Waterproof and Tailorable Elastic Rechargeable Yarn Zinc Ion Batteries by a Cross-Linked Polyacrylamide Electrolyte”, ACS Nano, 2018) in view of Stromme et al (US 2010/0266896 A1). Hereinafter referred to as Li and Stromme, respectively.
Regarding claim 1, Li discloses an electrolyte for use in an energy storage device (“zinc ion battery (ZIB) … key component of the ZIB for the stretchable and wearable design is the solid-state or gel electrolyte” p. 3141 first column, first to second paragraphs), comprising:
a polymer matrix (“polyelectrolyte matrix” p. 3141 first column, third paragraph) comprising:
a first polymeric material (“polyacrylamide (PAM)-based polymer electrolyte” p. 3141 first column, third paragraph) comprising a hydrogel (“cross-linked PAM hydrogel” p. 3142 first column, last paragraph), wherein the first polymeric material forms a first crosslinked structure comprising a plurality of polymer chains of the hydrogel that form a chemical crosslink with each adjacent pair of polymer chains of the hydrogel (“polyacrylamide chains could form a network by covalent cross-links” p. 3142 first column, last paragraph, and graphical representation shown in Figure 3a), and wherein the first crosslinked structure comprises a plurality of micropores (“highly porous network structure of the polymer matrix (Figure 3c)” p. 3142 second column, second paragraph); and
an electrolytic solution retained by the polymer matrix (“neutral solution” p. 3141 first column, last paragraph).
Li does not disclose the polymer matrix comprising a second polymeric material comprising nanofibrillated cellulose forming a network structure, wherein the second polymeric material forms a second crosslinked structure defined by a plurality of polymer chains of the nanofibrillated cellulose that form a physical crosslink with at least one adjacent polymer chain of the hydrogel, and wherein the network structure of the nanofibrillated cellulose comprises a plurality of nanofibrils engaging with the micropores, and that the electrolyte further comprises a separator retained by the polymer matrix.
However, Stromme discloses a polymer matrix (“cellulose matrix composed of intertwined cellulose nano-fibers coated by a conductive polymer” [0061]) comprising a first polymeric material (“conductive polymer” [0061]) that forms a first crosslinked structure comprising a plurality of polymer chains that form a chemical crosslink with adjacent pairs of polymer chains (“PPy polymerization” [0063]), and an electrolytic solution retained by the polymer matrix (“immersed in an electrolyte solution” [0077]). Stromme teaches that the polymer matrix comprises a second polymeric material comprising nanofibrillated cellulose (“Microfibrillated cellulose” [0045]) forming a network structure (“Fine fibers … form a 3-D pore network” [0087, describing Fig. 2 which shows a micrograph of coated cellulose fibers that appear to form a network), wherein the second polymeric material forms a second crosslinked structure defined by a plurality of polymer chains of the nanofibrillated cellulose that form a physical crosslink with at least one adjacent polymer chain of the hydrogel (“comprising long fibers to form gels.” [0045]), and wherein the network structure of the nanofibrillated cellulose comprises a plurality of nanofibrils engaging with micropores of the first polymeric material (“homogenous and uninterrupted layer of polymer coats the individual fibers and the large surface of cellulose” [0063] where the pores of the polymer correspond to the diameter or thickness of the cellulose fibers), and that the electrolyte further comprises a separator retained by the polymer matrix (“sheet of ordinary paper or filter paper” [0077]). Stromme teaches that a large surface area that is a property of the second polymeric material, combined with its interaction with the micropores of the first polymeric material, is essential for the functionality and increased ion sorption capacity of the polymer matrix ([0089]) where it can be repeatedly used in an energy storage device comprising the electrolytic solution and the separator ([0091]), as well as improving mechanical resilience of the electrolyte when bent, twisted, or foiled without impairing its intrinsic integrity ([0087]).
Therefore, it would have been obvious for a person of ordinary skill in the art to add a second polymeric material to the polymer matrix, and a separator retained by the polymer matrix of the electrolyte of Li, in view of Stromme, wherein the second polymeric material comprises nanofibrillated cellulose forming a network structure, forms a second crosslinked structure defined by a plurality of polymer chains of the nanofibrillated cellulose that form a physical crosslink with at least one adjacent polymer chain of the hydrogel, and wherein the network structure of the nanofibrillated cellulose comprises a plurality of nanofibrils engaging with the micropores, in order to achieve and electrolyte of improved mechanical resilience of the when bent, twisted, or foiled without impairing its intrinsic integrity, and an energy storage device of improved ion sorption capacity such that it can be reliably and repeatedly used.
Regarding claim 3, modified Li discloses all of the limitations for the electrolyte for an energy storage device as set forth in claim 1 above, and wherein the chemical crosslink comprises a covalent bond formed at a bonding site between the adjacent pair of polymer chains of the first polymeric material (Li “form a network by covalent cross-links” p. 3142 first column, last paragraph, see Fig. 3a).
Regarding claim 4, modified Li discloses all of the limitations for the electrolyte for an energy storage device as set forth in claim 3 above, and wherein the chemical crosslink further comprises a crosslinking agent forming the chemical crosslink (Li “cross-linker” p. 3146 in “Experimental Section”: “Preparation of Cross-Linked PAM Electrolyte”).
Regarding claim 5, modified Li discloses all of the limitations for the electrolyte for use in an energy storage device as set forth in claim 4 above, and wherein the crosslinking agent is N,N’-methylenebisacrylamide (Li “N,N′-methylenebis(acrylamide) (cross-linker)” p. 3146 in “Experimental Section”: “Preparation of Cross-Linked PAM Electrolyte”).
Regarding claim 6, modified Li discloses all of the limitations for the electrolyte for use in an energy storage device as set forth in claim 1 above, and wherein the plurality of micropores of the first crosslinked structure are arranged to facilitate electrolyte ions transport (Li “highly porous network structure of the polymer matrix (Figure 3c), which is beneficial for … free movement of zinc ions, endowing a good ionic conductivity” p. 3142 second column, second paragraph).
Regarding claim 8, modified Li discloses all of the limitations for the electrolyte for use in an energy storage device as set forth in claim 1 above, and wherein the physical crosslink comprises intercrossing and intertwining connections between adjacent polymer chains of the first polymeric material and the second polymeric material (Stromme “fibers are intertwined” [0087], referring to Fig. 2, where “cellulose fiber in the center of the composite coated with a continuous and uninterrupted layer of PPy” and “did not impair the fine pore network” [0087]. Therefore, because the cellulose fiber has an intertwining form as is evident in Fig. 2 and the polymer component PPy is coated onto the cellulose that does not interfere with the pore structure, then the polymer PPy also adopts this intertwining structure.) 
Regarding claim 9, modified Li discloses all of the limitations for the electrolyte for use in an energy storage device as set forth in claim 1 above, and wherein the physical crosslink comprises a hydrogen bond between adjacent polymer chains of the first polymeric material and the second polymeric material (Stromme “large surface area of cellulose advantageously serves as a substrate for PPy polymerization” [0063] where, as is evident in Li, polymerization involves a formation of “hydrogen bonds … through a free-radical polymerization” p. 3142 first column, last paragraph).
Regarding claim 11, modified Li discloses all of the limitations for the electrolyte for use in an energy storage device as set forth in claim 1 above, and further comprising a third crosslinked structure (Stromme “Fine fibers” [0087]) comprising the plurality of polymer chains of the second polymeric material forming intercrossing and intertwining connections between adjacent pairs of polymer chains of the second polymeric material (Stromme “The fibers are intertwined and form a 3-D pore network” [0087]).
Regarding claim 12, modified Li discloses all of the limitations for the electrolyte for use in an energy storage device as set forth in claim 1 above, and wherein the hydrogel comprises polyacrylamide (Li “cross-linked PAM hydrogel” p. 3142 first column, last paragraph).
Regarding claim 14, modified Li discloses all of the limitations for the electrolyte for use in an energy storage device as set forth in claim 1 above, and wherein the retained electrolytic solution comprises a zinc-based compound (Li “PAM as the polyelectrolyte matrix host for the neutral solution of zinc sulfate and manganese sulfate” p. 3141 first column, last paragraph).
Regarding claim 15, modified Li discloses all of the limitations for the electrolyte for use in an energy storage device as set forth in claim 14 above, and wherein the zinc-based compound comprises zinc (II) sulfate (ZnSO4) (Li “PAM hydrogel was soaked in 400 mL of mixed solution of 2 mol L−1 ZnSO4 and 0.1 mol L−1 MnSO4” p. 3146 in “Preparation of Cross-Linked PAM Electrolyte” paragraph).
Regarding claim 16, modified Li discloses all of the limitations for the electrolyte for use in an energy storage device as set forth in claim 1 above, and wherein the retained electrolytic solution comprises a manganese-based compound (Li “PAM as the polyelectrolyte matrix host for the neutral solution of zinc sulfate and manganese sulfate” p. 3141 first column, last paragraph).
Regarding claim 17, modified Li discloses all of the limitations for the electrolyte for use in an energy storage device as set forth in claim 16 above, and wherein the manganese-based compound comprises manganese (II) sulfate (MnSO4) (Li “PAM hydrogel was soaked in 400 mL of mixed solution of 2 mol L−1 ZnSO4 and 0.1 mol L−1 MnSO4” p. 3146 in “Preparation of Cross-Linked PAM Electrolyte” paragraph).
Regarding claim 18, modified Li discloses all of the limitations for the electrolyte for use in an energy storage device as set forth in claim 1 above, and wherein the separator comprises non-woven filter paper (Stromme “separated by a sheet of ordinary paper or filter paper impregnated with electrolyte solution” [0077]).
Regarding claim 19, modified Li discloses all of the limitations for the electrolyte for use in an energy storage device as set forth in claim 1 above, and wherein the electrolyte is arranged to receive a stitch (Stromme “can be integrated into miniaturized niche products such as … smart textiles” [0076] such as “CNT fibers” of Li p. 3142 first column, first paragraph) penetrating the polymer matrix (Li where the first polymeric material, or PAM, coats “on and between the two electrodes” that comprise of the CNT fiber/yarns p. 3142 first column, first paragraph, and Fig. 1 provides a visual representation of the fibers/yarns penetrating at least the first polymeric material) and a pair of electrodes disposed on opposite sides of the electrolyte (“MnO2 yarn cathode and zinc yarn anode” p. 3142 first column, first paragraph) without causing a circuit defeat (Li “achieve stable electrochemical performance under repetitive deformation conditions” p. 3141 first column, last paragraph).
Regarding claim 20, modified Li discloses all of the limitations for the electrolyte for use in an energy storage device as set forth in claim 19 above, and wherein the circuit defeat is a short circuit (Li “preadded MnSO4 … effectively stabilize the MnO2 electrode” where “the MnO2 electrode usually suffers from a significant capacity fading due to the dissolution of Mn2+  ions” p. 3142 second column, first paragraph, in which capacity fading leads to short circuits).
Regarding claim 22, modified Li discloses all of the limitations for the electrolyte for use in an energy storage device as set forth in claim 1 above, and wherein the electrolyte is further arranged to physically deform when subjected to an external mechanical load applied to the polymer matrix (Stromme “significant mechanical resilience as it can be bent, twisted, or foiled without impairing its intrinsic integrity” [0087]).
Regarding claim 23, modified Li discloses all of the limitations for the electrolyte for use in an energy storage device as set forth in claim 22 above, and wherein the electrolyte can elastically deform by stretching without resulting in mechanical or structural damage (Stromme “can be bent, twisted, … without impairing its intrinsic integrity” [0087], and Li “PAM electrolyte showed good tensile strength (273 kPa) and high stretchability” p. 3142 second column, second paragraph).
Regarding claim 24, Li discloses an energy storage device (“versatile applications ranging from cloth to smart glasses, smart watches, and flexible displays … battery textile” p. 3145 first column), comprising:
a first electrode (“Zn-coated CNT yarn” or “Yarn anode” in Fig. 1);
a second electrode spaced apart from the first electrode (“MnO2-coated CNT yarn” or “Yarn cathode” in Fig. 1);
an electrolyte disposed between the first electrode and the second electrode (“PAM electrolyte on and between the two electrodes” p. 3142 first column, end of first paragraph), the electrolyte comprising a polymer matrix (“polyelectrolyte matrix” p. 3141 first column, third paragraph), comprising:
a first polymeric material (“polyacrylamide (PAM)-based polymer electrolyte” p. 3141 first column, third paragraph) comprising a hydrogel (“cross-linked PAM hydrogel” p. 3142 first column, last paragraph), wherein the first polymeric material forms a first crosslinked structure comprising a plurality of polymer chains of the hydrogel that form a chemical crosslink with each adjacent pair of polymer chains of the hydrogel (“polyacrylamide chains could form a network by covalent cross-links” p. 3142 first column, last paragraph, and graphical representation shown in Figure 3a), and wherein the first crosslinked structure comprises a plurality of micropores (“highly porous network structure of the polymer matrix (Figure 3c)” p. 3142 second column, second paragraph); and
an electrolytic solution retained by the polymer matrix (“neutral solution” p. 3141 first column, last paragraph);
wherein the energy storage device is sewn together (“woven into a battery textile” p. 3145 end of first column).
Li does not disclose that the polymer matrix comprises a second polymeric material comprising nanofibrillated cellulose forming a network structure, wherein the second polymeric material forms a second crosslinked structure defined by a plurality of polymer chains of the nanofibrillated cellulose that form a physical crosslink with at least one adjacent polymer chain of the hydrogel, and wherein the network structure of the nanofibrillated cellulose comprises a plurality of nanofibrils engaging with the micropores of the first polymeric material, and a separator retained by the polymer matrix.
However, as stated in the rejection for claim 1 above, Stromme discloses a polymer matrix (“cellulose matrix composed of intertwined cellulose nano-fibers coated by a conductive polymer” [0061]) comprising a first polymeric material (“conductive polymer” [0061]) that forms a first crosslinked structure comprising a plurality of polymer chains that form a chemical crosslink with adjacent pairs of polymer chains (“PPy polymerization” [0063]), and an electrolytic solution retained by the polymer matrix (“immersed in an electrolyte solution” [0077]). Stromme teaches that the polymer matrix comprises a second polymeric material comprising nanofibrillated cellulose (“Microfibrillated cellulose” [0045]) forming a network structure (“Fine fibers … form a 3-D pore network” [0087, describing Fig. 2 which shows a micrograph of coated cellulose fibers that appear to form a network), wherein the second polymeric material forms a second crosslinked structure defined by a plurality of polymer chains of the nanofibrillated cellulose that form a physical crosslink with at least one adjacent polymer chain of the hydrogel (“comprising long fibers to form gels.” [0045]), and wherein the network structure of the nanofibrillated cellulose comprises a plurality of nanofibrils engaging with micropores of the first polymeric material (“homogenous and uninterrupted layer of polymer coats the individual fibers and the large surface of cellulose” [0063] where the pores of the polymer correspond to the diameter or thickness of the cellulose fibers), and that the electrolyte further comprises a separator retained by the polymer matrix (“sheet of ordinary paper or filter paper” [0077]). Stromme teaches that a large surface area that is a property of the second polymeric material, combined with its interaction with the micropores of the first polymeric material, is essential for the functionality and increased ion sorption capacity of the polymer matrix ([0089]) where it can be repeatedly used in an energy storage device comprising the electrolytic solution and the separator ([0091]), as well as improving mechanical resilience of the electrolyte when bent, twisted, or foiled without impairing its intrinsic integrity ([0087]).
Therefore, it would have been obvious for a person of ordinary skill in the art to add a second polymeric material to the polymer matrix, and a separator retained by the polymer matrix of the electrolyte of Li, in view of Stromme, wherein the second polymeric material comprises nanofibrillated cellulose forming a network structure, forms a second crosslinked structure defined by a plurality of polymer chains of the nanofibrillated cellulose that form a physical crosslink with at least one adjacent polymer chain of the hydrogel, and wherein the network structure of the nanofibrillated cellulose comprises a plurality of nanofibrils engaging with the micropores, in order to achieve and electrolyte of improved mechanical resilience of the when bent, twisted, or foiled without impairing its intrinsic integrity, and an energy storage device of improved ion sorption capacity such that it can be reliably and repeatedly used.
Regarding claim 25, modified Li discloses all of the limitations for the energy storage device as set forth in claim 24 above, and wherein the first electrode comprises an anode comprising a substrate deposited with zinc metal (Li “Zn-coated CNT yarn” or “Yarn anode” Fig. 1).
Regarding claim 26, modified Li discloses all of the limitations for the energy storage device as set forth in claim 24 above, and wherein the second electrode comprises a cathode (Li “Yarn cathode” in Fig. 1) comprising a substrate deposited with an active material (“nanostructured MnO2 material” p. 3143 second column, middle paragraph).
Regarding claim 27, modified Li discloses all of the limitations for the energy storage device as set forth in claim 25 above, and wherein the substrate is selected from the group consisting of carbon nanotube paper, carbon cloth, carbon paper, nickel/copper alloy cloth, and a combination thereof (Li “carbon nanotube (CNT) yarns were used as substrates for the MnO2 cathode and zinc anode” p. 3141 first column, first paragraph).
Regarding claim 28, modified Li discloses all of the limitations for the energy storage device as set forth in claim 26 above, and wherein the active material comprises a composite of carbon nanotube and α-MnO2 (Li “MnO2/CNT composite (Figure S2), in which diffraction peaks can be well-indexed to the characteristic peaks of α-MnO2” p. 3142 first column, second paragraph).
Regarding claim 29, modified Li discloses all of the limitations for the energy storage device as set forth in claim 28 above, and wherein the composite is obtained by a hydrothermal reaction of carbon nanotube with KMnO4 and Mn(CH3COO)2 at from about 120 to about 140 ºC (Li “2.94 g of Mn(CH3COO)2·4H2O (AR grade, Aladdin) was added into the above solution under continuous stirring for 0.5 h. Subsequently, the above solution was added dropwise into an aqueous solution prepared by dissolving 1.27 g of KMnO4 (AR grade, Aladdin) into 80 mL of DI water and stirring for 0.5 h. The mixed solution was then blended intensively by an ultrasonic mixer for 10 min and transferred to a Teflon-lined autoclave and heated at 120 °C” p. 3146 Preparation of the MnO2 Cathode).
Regarding claim 30, modified Li discloses all of the limitations for the energy storage device as set forth in claim 24 above, and further comprising: a third crosslinked structure (Stromme “Fine fibers” [0087]) comprising the plurality of polymer chains of the second polymeric material forming intercrossing and intertwining between adjacent pairs of polymer chains of the second polymeric material (Stromme “The fibers are intertwined and form a 3-D pore network” [0087]).
Regarding claim 32, modified Li discloses all of the limitations for the energy storage device as set forth in claim 24 above, and wherein the separator comprises a non-woven filter paper (Stromme “separated by a sheet of ordinary paper or filter paper impregnated with electrolyte solution” [0077]).
Regarding claim 33, modified Li discloses all of the limitations for the energy storage device as set forth in claim 24 above, and wherein the electrolyte is arranged to receive a stitch (Stromme “can be integrated into miniaturized niche products such as … smart textiles” [0076] such as “CNT fibers” of Li p. 3142 first column, first paragraph) penetrating the polymer matrix (Li where the first polymeric material, or PAM, coats “on and between the two electrodes” that comprise of the CNT fiber/yarns p. 3142 first column, first paragraph, and Fig. 1 provides a visual representation of the fibers/yarns penetrating at least the first polymeric material) and a pair of electrode disposed on opposite sides of the electrolyte without causing a circuit defeat (Li “achieve stable electrochemical performance under repetitive deformation conditions” p. 3141 first column, last paragraph).
Regarding claim 34, modified Li discloses all of the limitations for the energy storage device as set forth in claim 33 above, and wherein the circuit defeat is a short circuit (Li “preadded MnSO4 … effectively stabilize the MnO2 electrode” where “the MnO2 electrode usually suffers from a significant capacity fading due to the dissolution of Mn2+ ions” p. 3142 second column, first paragraph, in which capacity fading leads to short circuits).
Regarding claim 35, modified Li discloses all of the limitations for the energy storage device as set forth in claim 24 above, and wherein the energy storage device is a rechargeable battery (Li “rechargeable yarn-based ZIB” p. 3145 first column, second paragraph).

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721